G l o b a l            S o f t w a r e , I n c .

June 27, 2005

Mr. Charles Osenbaugh
Timeline, Inc.
3055 112th Avenue N.E., Suite 106
Bellevue, WA 98004

Re: Acquisition of Analyst Financials Limited and Certain Assets of Timeline,
Inc.

Charles:

This letter sets forth the terms and conditions upon which: (i) Global Software,
Inc., through a subsidiary or subsidiaries (the “Buyer”), is prepared to acquire
Analyst Financials Limited (the “UK Subsidiary”), a wholly-owned subsidiary of
Timeline, Inc. (the “Seller”), as well as certain other assets of the Seller, in
two transactions (together, the “Acquisitions”), and (ii) the Buyer has provided
a loan of up to $250,000 to cover operating expenses of the Seller while the
parties negotiate and close the Acquisitions (the “Bridge Loan”). Based on the
terms in this letter, the parties intend to negotiate and enter into a single
definitive purchase agreement for the two Acquisitions. This letter amends and
replaces in its entirety the prior letter agreement dated May 6, 2005 between
Buyer and Seller.

1. First Acquisition. Subject to the satisfaction or the Buyer’s waiver of the
First Acquisition Closing Conditions (as defined below), the first of the
Acquisitions shall take place on or before July 15, 2005 (the “First
Acquisition”), at which time the following shall occur:

(a) Purchase of UK Subsidiary. At the First Acquisition, the Buyer shall
purchase, and the Seller shall sell, one hundred percent (100%) of the
outstanding equity interests of the UK Subsidiary and the following assets to
the extent owned by Seller and not by the UK Subsidiary (collectively, the
“Acquired UK Subsidiary Assets”):



  (i)   all customer lists, customer contracts, goodwill, contracts and contract
rights with regard to the UK Subsidiary’s customers, whether in the United
States or overseas, and a license to use the name “Analyst Financials” and
“Analyst Suite” and stylized marks derivative thereof; and

(ii) all books and records related to the foregoing.

Notwithstanding anything to the contrary set forth herein, the Acquired UK
Subsidiary Assets shall not include any of the UK Subsidiary’s (a) accounts
receivable related to services rendered prior to the First Acquisition, (b) cash
on hand at the closing date of the First Acquisition, (c) deposits prior to the
closing date of the First Acquisition, (d) prepaid expenses, including without
limitation any such prepaid expenses relating to service or consulting work,
incurred prior to the closing date of the First Acquisition or (e) rights under
life insurance policies owned by the UK Subsidiary (collectively, the “Excluded
UK Subsidiary Assets”). At the closing of the First Acquisition, the Buyer and
the Seller shall make adequate provision so as to transfer all right, title and
interest in the Excluded UK Subsidiary Assets to the Seller. All of the Acquired
UK Subsidiary Assets shall be purchased by the Buyer free and clear of
liabilities, obligations, mortgages, liens and encumbrances of any kind, other
than the Assumed UK Subsidiary Liabilities (defined below).

(b) Analyst Financials Source Code License. In addition, as of the closing date
of the First Acquisition, the Seller will grant the Buyer a valid, perpetual,
fully-paid source code license to the Analyst Financials product (also known as
Analyst Suite) and all rights therein and thereto with rights to sublicense to
OEMs, VARs, resellers, other distributors and end-users in connection with the
sale and distribution of Analyst Financials (also known as Analyst Suite) and
other derivatives and products developed by the Seller or the UK Subsidiary
using, in whole or in part, the technology purchased or licensed from the
Seller, but not including any sales, licenses, or distributions to any of
Seller’s customer accounts as of the First Acquisition, all on terms reasonably
satisfactory to the Buyer and Seller (the “Analyst Financials Source Code
License”). Such source code license shall be free and clear of liabilities,
obligations, mortgages, liens and encumbrances of any kind and shall be freely
assignable and transferable by the Buyer without restriction to any party
including, without limitation, an acquirer of all of the outstanding equity
interest of the Buyer or all or substantially all of the Buyer’s assets or any
entity of which the Buyer holds all of the outstanding equity interest, in
connection with the sale and distribution of the Analyst Financials product or
any derivatives or products thereof. The Analyst Financials Source Code License
shall include, but not be limited to, a license to the following patents solely
in connection with the sale and distribution of the Analyst Financials product
(the “Analyst Financials Patents”):

     
Patent No.
  Title
 
   
6,631,382
  Data retrieval method and apparatus with multiple source capability
 
   
6,625,617
  Modularized data retrieval method and apparatus with multiple source
capability
 
   
6,026,392
  Data retrieval method and apparatus with multiple source capability
 
   
6,023,694
  Data retrieval method and apparatus with multiple source capability
 
   
5,802,511
  Data retrieval method and apparatus with multiple source capability

Without limiting the generality of the foregoing, the Analyst Financials Source
Code License shall constitute a non-exclusive license to all of Seller’s
intellectual property necessary for the Buyer to market, sell, distribute and
license to OEMs, VARs, resellers, other distributors and end-users the Analyst
Financials product (also known as Analyst Suite) (and for such end-users to use
such products as contemplated) in the United Kingdom, Europe, Africa and the
Middle East (the “Covered Areas”) without infringement of the Seller’s or, to
Seller’s knowledge, any other party’s patent or other rights. Also, Buyer shall
have a nonexclusive global right to sell the Analyst Financials (also known as
Analyst Suite) without infringement of the Seller’s or, to Seller’s knowledge,
any other party’s patent or other rights; provided, however, that Buyer shall
not sell the Analyst Financials to any of Seller’s customer accounts as of the
First Acquisition.

(c) Infinium Maintenance Base. The Buyer shall acquire all right, title and
interest of the Seller in any and all maintenance and support contracts of the
Seller related to Seller’s Infinium product line (the “Infinium Maintenance
Contracts”).

(d) Liabilities Assumed. In addition, the Buyer will only assume the following
liabilities as part of the First Acquisition (the “Assumed UK Subsidiary
Liabilities”):



  (i)   ongoing obligations with respect to all prepaid maintenance fees paid to
the Seller or the UK Subsidiary as of the closing date of the First Acquisition
with respect to the Acquired UK Subsidiary Assets and Infinium Maintenance
Contracts;



  (ii)   obligations arising after the date of the First Acquisition under the
lease agreement for the UK Subsidiary’s office space in Chiswick, U.K. (the “UK
Lease”); and



  (iii)   obligations with respect to accrued vacation time as of the date of
the First Acquisition for the First Acquisition Key Employees (as defined
below).

For purposes of clarity, the Buyer and the Seller shall make adequate provision
such that as of the closing date of the First Acquisition, the Seller shall
acquire and become obligated for any and all liabilities of the UK Subsidiary
arising prior to the closing other than the Assumed UK Liabilities.

(e) Employees. In addition, the Buyer will employ up to six (6) employees of the
UK Subsidiary and up to two (2) employees of the Seller, all of whom shall be
designated by the Buyer (the “First Acquisition Key Employees”). The Seller
shall make available, and the Buyer shall be provided with sufficient
opportunity to contact and negotiate with, each First Acquisition Key Employee
regarding the terms of such employment.

(f) Consideration. The total consideration paid to the Seller at the First
Acquisition shall be: $1,100,000 in cash consideration, payable as set forth
below, and the Buyer’s assumption of the Assumed UK Subsidiary Liabilities.

The fixed cash consideration shall be payable as follows:



  (i)   $620,000 (less all principal and interest outstanding under the Bridge
Loan that is paid at closing) shall be payable at the First Acquisition;



  (ii)   $240,000 shall be payable 18 months after the First Acquisition
(bearing simple interest at a rate of 6% per annum); and



  (iii)   $240,000 shall be payable 36 months after the First Acquisition
(bearing simple interest at a rate of 6% per annum) (the “Final First
Acquisition Payment”).

The two deferred payments described above (due 18 and 36 months after closing of
the First Acquisition) shall be guaranteed by Global Software, Inc., in form and
substance reasonably acceptable to Seller.

2. First Acquisition Closing Conditions. The First Acquisition is subject to the
following conditions (the “First Acquisition Closing Conditions”):

(a) Due Diligence. The Buyer’s attorneys, accountants, lenders and other
representatives and agents shall have satisfactorily completed their due
diligence investigation of the Seller. Between the date of this letter and the
First Acquisition, these representatives shall be given full access to the
accounting books and other business and financial records, reports and documents
of the Seller, including corporate records and tax returns. The officers and
management of the Seller agree to cooperate fully with the Buyer’s
representatives and agents and to make themselves available to the extent
necessary to complete the due diligence process and the closing of the
Acquisitions.

(b) Access to Customers and Employees. The Seller shall, at the request of the
Buyer, introduce the Buyer to certain of the UK Subsidiary’s principal customers
and employees to facilitate discussions between such persons and the Buyer in
regard to the Buyer’s conduct of the business following the First Acquisition.
Seller shall use best efforts to assign all UK Subsidiary’s customer contracts
to the Buyer prior to the First Acquisition.

(c) Purchase Agreement. A definitive purchase agreement, containing standard
representations, warranties, covenants, indemnification provisions, closing
conditions (including the delivery of opinions of counsel) and other provisions,
shall have been executed. Each of Seller and Buyer agrees to work with the other
party expeditiously and in good faith to complete the purchase and sale
agreement, together with all other legal documents required to consummate the
First Acquisition and Second Acquisition.

(d) Real Estate Arrangements. Prior to the First Acquisition, the UK Lease shall
be assigned and assumed on terms reasonably satisfactory to the Buyer and
Seller. In addition, the US Lease (defined below) shall be assigned and assumed
on terms reasonably satisfactory to the Buyer and Seller, to be effective only
upon closing of the Second Acquisition.

(e) Absence of Adverse Change. There shall have been no material adverse change
in the business, properties, operations, condition (financial or otherwise),
prospects, assets or liabilities of the Seller or its business since March 31,
2005.

(f) Infinium Maintenance Contracts. The assignment to the Buyer of all Infinium
Maintenance Contracts shall have been approved by the Seller and all third
parties from whom such approval is required.

(g) Government and Third Party Approvals. The First Acquisition shall have been
approved by all government agencies and third parties from whom such approval is
required.

(h) Corporate Approvals. The First Acquisition and the Second Acquisition shall
have been approved by the Boards of Directors of the Buyer and the Seller.

(i) Closing Date. The parties anticipate that the First Acquisition shall take
place no later than July 15, 2005. If the First Acquisition has not occurred on
or prior to such date, either party may terminate this Letter of Intent and the
definitive purchase agreement.

3. Second Acquisition. Subject to the satisfaction or the Buyer’s waiver of the
Second Acquisition Closing Conditions (as defined below), the second of the
Acquisitions shall take place on or before August 31, 2005 (the “Second
Acquisition”), at which time the following shall occur:

(a) Purchase of Work Wise and remaining software licensing assets of Seller. At
the Second Acquisition, the Buyer shall purchase, and the Seller shall sell, the
following assets (the “Acquired Seller Assets”):



  (i)   the products known as WorkWise and Analyst Financials (also known as
Analyst Suite), including all source and object code, all prior versions,
versions under development, documentation, including installation,
implementation and help manuals and guides for users and programmers/developers,
and all trademarks, trade names, service marks, copyrights and goodwill and
other intellectual property, whether registered or not, associated therewith,
whether in the United States or overseas other than the WorkWise Patent (as
defined below) and Analyst Financials Patents, which are to be licensed to the
Buyer on the terms provided herein;



  (ii)   all customer lists, customer contracts, goodwill, contracts and
contract rights with regard to Seller’s software licensing customers, whether in
the United States or overseas, and all of Seller’s right, title and interest in
the name “Timeline” (other than “Timeline, Inc.”), “Analyst Financials,”
“Analyst Suite” and “WorkWise” and stylized marks derivative thereof;



  (iii)   substantially all of Seller’s equipment, and all of Seller’s
inventory, fixtures and capitalized software; and

(iv) all books and records related to the foregoing.

Notwithstanding anything to the contrary set forth herein, the Acquired Seller
Assets shall not include any of the Seller’s (a) accounts receivable for
services rendered with respect to the Acquired Seller Assets prior to the Second
Acquisition, (b) cash on hand at the closing date of the Second Acquisition,
(c) deposits prior to the closing date of the Second Acquisition, (d) prepaid
expenses, including without limitation any such prepaid expenses relating to
service or consulting work, incurred prior to the closing date of the Second
Acquisition, (e) outstanding licenses or royalty agreements with respect to the
Analyst Financials Patents or the Workwise Patent, or (f) rights under life
insurance policies owned by Seller. All of the Acquired Seller Assets shall be
purchased by the Buyer free and clear of liabilities, obligations, mortgages,
liens and encumbrances of any kind, other than the Assumed Seller Liabilities
(defined below).

(b) Patent License. In addition, as of the closing date of the Second
Acquisition, (i) the Analyst Financials Source Code License shall be terminated,
and (ii) the Seller will grant the Buyer a valid, perpetual, fully-paid license
to the Analyst Financials Patents and the WorkWise Patent (defined below), with
rights to sublicense to OEMs, VARs, resellers, other distributors and end-users
in connection with the sale and distribution of the WorkWise or Analyst
Financials products, and other derivatives and products developed by the Seller
using, in whole or in part, the technology purchased or licensed from the
Seller, all on terms reasonably satisfactory to the Buyer and Seller (the
“Patent License”). Such license shall be free and clear of liabilities,
obligations, mortgages, liens and encumbrances of any kind and shall be freely
assignable and transferable by the Buyer without restriction to any party
including, without limitation, an acquirer of all of the outstanding equity
interest of the Buyer or all or substantially all of the Buyer’s assets or any
entity of which the Buyer holds all of the outstanding equity interest, in
connection with the sale and distribution of the WorkWise or Analyst Financials
products, and derivatives and products thereof. The WorkWise Patent consists of
the following patent:

     
Patent No.
  Title
 
   
6,738,757
  System for database monitoring and agent implementation

Without limiting the generality of the foregoing, the Patent License will
encompass a non-exclusive license to all patent rights that Seller possesses
with respect to the Analyst Financials Patents and WorkWise Patent, and to
Seller’s knowledge, do not infringe any other party’s patent or other rights.

(c) Liabilities Assumed. In addition, the Buyer will assume the following
additional liabilities as part of the Second Acquisition (the “Assumed Seller
Liabilities”):



  (i)   ongoing obligations with respect to all prepaid maintenance fees paid to
the Seller as of the closing date of the Second Acquisition with respect to the
Acquired Seller Assets;



  (ii)   obligations arising after the date of the Second Acquisition under that
lease agreement for the Seller’s office space in Bellevue, Washington (the “US
Lease”); and



  (iii)   obligations with respect to accrued vacation time as of the date of
Second Acquisition for the Second Acquisition Key Employees (as defined below).

(d) Employees. In addition, the Buyer will enter into satisfactory employment
arrangements with at least six (6) employees of Seller to be reasonably
designated by the Buyer (the “Second Acquisition Key Employees” and together
with the First Acquisition Key Employees, the “Key Employees”); provided,
however, that, if the Second Acquisition is not consummated, the Buyer shall
have no obligation to enter into such employment arrangements.

(e) Consideration. The total consideration paid to the Seller at the Second
Acquisition shall be $900,000 in cash consideration and the Buyer’s assumption
of the Assumed Seller Liabilities.

The fixed cash consideration shall be payable as follows:

(i) $380,000 shall be payable at the Second Acquisition;



  (ii)   $260,000 shall be payable 18 months after the Second Acquisition
(bearing simple interest at a rate of 6% per annum); and



  (iii)   $260,000 shall be payable 36 months after the Second Acquisition
(bearing simple interest at a rate of 6% per annum).

The two deferred payments described above (due 18 and 36 months after closing of
the Second Acquisition) shall be guaranteed by Global Software, Inc., in form
and substance reasonably acceptable to Seller.

4. Patent Royalties. In addition, at the Second Acquisition the Seller will
enter into a Royalty Agreement with the Buyer. Pursuant to the Royalty
Agreement, if Seller requests that Buyer and/or any of the Key Employees assist
Seller with respect to the prosecution of any infringement claim regarding the
Patents or the UK Patents, then Seller and/or the Key Employees shall render
such assistance and the Seller will be obligated to pay to the Buyer three
percent (3%) of all amounts received by Seller as a result of such infringement
claim; provided, however, that in the event that a Key Employee is subpoenaed or
otherwise called as a witness in any litigation, arbitration or proceeding
regarding the Patents or the UK Patents, Buyer acknowledges that Seller shall
have no obligation to pay Buyer any amounts hereunder.

5. Second Acquisition Closing Condition. The Second Acquisition is subject to
the following conditions (the “Second Acquisitions Closing Conditions”):

(a) Absence of Adverse Change. There shall have been no material adverse change
in the business, properties, operations, condition (financial or otherwise),
prospects, assets or liabilities of the Seller or its business since the closing
date of the First Acquisition.

(b) Employment Arrangements. In connection with the Second Acquisition, the
Buyer shall have entered into satisfactory employment arrangements with at least
six (6) Second Acquisition Key Employees; provided, however, that, if the Second
Acquisition is not consummated, the Buyer shall have no obligation to enter into
such employment arrangements.

(c) Government and Third Party Approvals. The Second Acquisition shall have been
approved by all government agencies and third parties from whom such approval is
required.

(d) Corporate Approval. The Second Acquisition shall have been approved by the
Seller’s stockholders.

6. Acquisition Covenants. In connection with the Acquisition, Seller agrees to
the following additional covenants:

(a) Access to Customers and Employees. The Seller shall, at the request of the
Buyer, introduce the Buyer to certain of the Seller’s principal customers and
employees to facilitate discussions between such persons and the Buyer in regard
to the Buyer’s conduct of the business following the Second Acquisition. Seller
shall use best efforts to assign to the Buyer all customer contracts prior to
the Second Acquisition.

(b) Non-Competition Agreement. At the First Closing, the Seller shall agree not
to compete with the business of the Seller in the Covered Areas with respect to
the Analyst Financials product for the period commencing as of the consummation
of the First Acquisition and ending as of the consummation of the Second
Acquisition; provided, however, that this non-competition prohibition shall not
apply to Seller conducting business with any existing customers of Seller. At
the closing of the Second Acquisition, the Seller shall agree not to compete
with the business of the Seller as conducted on the date of the First
Acquisition, and not to solicit the customers of the Seller or employees of the
Seller retained by the Buyer, for a period of four (4) years after the date of
the Second Acquisition.

(c) Conduct of the Business. From the date of this letter until the date of the
Second Acquisition: (i) the Seller will continue to operate its businesses as it
has in the past and shall not engage in any transactions outside the ordinary
course of business (other than the consummation of the Bridge Financing (as
defined below) and the Acquisitions), including, without limitation, entering
into any source code license with respect to the Analyst Financials product or
the WorkWise product; and (ii) the Seller will continue to make regularly
scheduled payments on its existing debt, and shall not incur any additional
indebtedness except in the ordinary course of business..

(d) Closing Date. The parties anticipate that the Second Acquisition shall take
place no later than August 31, 2005. If the Second Acquisition has not occurred
on or prior to such date, either party may terminate this Letter of Intent and
the definitive purchase agreement; provided, however, that if the only condition
to closing that has not been satisfied is the approval by Seller’s shareholders,
then, at Seller’s sole option, (a) such date shall be extended until
September 30, 2005 and (b) the Final First Acquisition Payment shall be reduced
to $220,000.

7. Contingent Service and Support. In the event the Second Acquisition is not
approved by the Seller’s shareholders and is terminated, the Seller shall
provide: (i) the Buyer and its employees, agents and representatives with the
equivalent of eight (8) man-hour weeks (each man-hour week consisting of 40
hours) of technical training over a four (4) month period, at no additional cost
to the Buyer, (ii) the Buyer with service packs and releases for a period of at
least eighteen (18) months, at no additional cost to the Buyer, (iii) after such
eighteen (18) month period, the Buyer with service packs and releases at the
Seller’s standard maintenance rate charged to other customers of the Seller and
(iv) provide the Buyer with a right of first refusal to enter into an
outsourcing arrangement with the Seller to market, sell or service the Seller’s
customers, prior to accepting any third party offer to effectuate a similar
outsourcing arrangement, provided however that the terms of any outsourcing
arrangement shall be on terms acceptable to Seller, including as to price and
quality of service, as determined by Seller in its reasonable sole discretion.
Notwithstanding the foregoing, the Seller’s obligations pursuant to clauses
(ii) and (iii) of the foregoing sentence shall terminate in the event the Seller
is acquired by a third party or sells all or substantially all of its assets.

8. Customer Warranties and Claims. The Seller will be responsible for all goods
sold and services rendered through the date of the Second Acquisition. Any
customer claims or customer warranty claims in respect of such pre-Second
Acquisition goods and services are the Seller’s responsibility regardless of
whether such claims occur before or after the date of the Second Acquisition.

9. Bridge Loan. As of June 1, 2005, the Buyer has made available to the Seller
up to $250,000 to be used for working capital and operating expenses from the
date of this Letter Agreement through the Second Acquisition (the “Bridge
Financing”). The amount drawn under such credit line will be at the sole
discretion of the Seller. Such drawn amount shall bear interest at six percent
(6%) and shall be secured by a blanket first priority lien on the assets of the
Seller, or other sufficient collateral reasonably acceptable to the Seller.
Subject to the following sentence, principal and accrued interest under the
Bridge Loan shall be payable upon the earlier of: (i) July 15, 2005, (ii) the
closing of the First Acquisition, or (iii) the termination of this Letter of
Intent (such due date being the “Bridge Maturity Date”). Notwithstanding the
foregoing, at Seller’s election, any unpaid principal and interest as of the
Bridge Maturity Date may be repaid in four (4) successive and equal quarterly
payments of principal and interest following the Bridge Maturity Date; provided,
however, that following the Bridge Maturity Date any unpaid principal balance
shall bear interest at eight percent (8%).

10. Exclusivity. This letter constitutes the agreement of the Seller to work
exclusively with the Buyer towards the closing of the Acquisitions. From the
date of your signature below until the earlier of (a) July 15, 2005 or (b) the
termination by the Buyer of negotiations for the transaction contemplated
herein, neither the Seller shall (i) directly or indirectly through any other
party engage in any negotiations with or provide any information to any other
person, firm or corporation with respect to an acquisition transaction involving
the Seller or its assets, except to the extent legally required for the
discharge by the board of directors of the Seller of its fiduciary duties as
advised in writing by counsel, (ii) directly or indirectly through any other
party solicit any proposal relating to the acquisition of, or other major
transaction involving, the Seller or its assets and will notify the Buyer
promptly of the receipt of any unsolicited offer therefor, and (iii) dispose of
any assets that would constitute a part of the assets to be acquired hereunder
other than in the ordinary course of business.

In the event of (a) any breach of the provisions of the foregoing paragraph by
the Seller, (b) the failure of either party to diligently proceed in good faith
with the consummation of the transaction contemplated herein (other than a
failure to consummate by the Buyer due to an adverse change as described in
paragraph 2(f) or 6(d)) or (c) any termination of this Letter Agreement or the
definitive asset purchase agreement due to a material breach on the part of
either party or any of their respective officers or directors, then (x) if such
breach or failure is on the part of the Seller, the Seller will (1) repay to the
Buyer all outstanding and principal amounts under the Bridge Loan and (2) pay to
the Buyer a cancellation fee in an amount equal to $200,000 plus reasonable
attorneys’ fees, accountants’ fees and appraiser’s fees incurred by the Buyer in
connection with the due diligence, negotiation and documentation of the Bridge
Financing and Acquisition and (y) if such breach or failure is on the part of
the Buyer, the Buyer will pay to the Seller a cancellation fee in an amount
equal to $200,000 plus reasonable attorneys’ fees, accountants’ fees and
appraiser’s fees incurred by the Seller in connection with the due diligence,
negotiation and documentation of the Acquisition. The parties hereby agree the
respective cancellation fees set forth herein are reasonable consideration for
the parties’ agreement to enter into this Letter of Intent and to incur the time
and expense of further investigation and negotiation of the Acquisition.

11. Broker. The Buyer on one hand, and the Seller, on the other hand, represent
and warrant that they have not retained any finder, broker, investment banker or
the like (an “Intermediary”) with respect to the Acquisition. Each party agrees
to indemnify, defend and hold harmless the other party from any claim from any
Intermediary arising on their respective accounts with respect to the
transactions contemplated by this letter agreement.

12. Disclosure. The Buyer and the Seller agree that no disclosure (other than to
either party’s legal or financial advisors with knowledge of the nondisclosure
restriction) of the Acquisition or the proposal therefor contained in this
letter shall be made to any third party without the consent of the other parties
hereto, except as may be required by law (in which event the non-disclosing
parties shall be given an opportunity to review in advance the proposed
disclosure).

13. Expenses. Except as otherwise expressly provided herein, all parties will be
responsible for their own costs and expenses, including counsel fees, incurred
in connection with the transactions contemplated by this letter.

14. Expiration. The proposal set forth in this letter will terminate at 12:00pm
Eastern Time on June 28, 2005 unless countersigned in the place indicated below
and returned to the Buyer by such time and date.

15. Letter of Intent. It is not the intention of the parties that this letter,
or any actions of the parties with respect hereto, be, or be deemed to
constitute, a legally binding obligation of the parties hereto, except that the
provisions in paragraphs 10 through 14 above and this paragraph 15 shall be
binding and enforceable obligations on the Seller and the Buyer and, in
consideration of the Buyer’s submission of this proposal, the provisions of
paragraph 10 above shall be a binding and enforceable obligation of the Seller.
Any other legally binding obligation with respect to this proposed Acquisition
shall exist only upon the execution and delivery of a definitive asset purchase
agreement and all rights and obligations of the parties shall be governed by
such agreement. Accordingly, subject to the provisions of paragraph 10, either
party is free to abandon negotiations regarding the Acquisitions at any time for
any reason or for no reason, by notice to the other in writing, and the decision
of either party to so abandon discussions shall not be subject to legal
challenge by the other party.

1

Please acknowledge your intent to proceed with the Acquisition on the basis
outlined in this letter and your agreement to paragraphs 10 through 15 by
signing where indicated below and returning one signed original to me.

Very truly yours,

             
 
      Global Software, Inc.
By:  
/s/ Ron Kupferman
 
           
 
      Its:   Chief Executive Officer
 
           
cc:
  Mr. Craig Perkins  
 


Agreed to and Accepted this
27th day of June, 2005.

Timeline, Inc.

By: /s/ Charles R. Osenbaugh



      Charles R. Osenbaugh
Chief Executive Officer

2